Determination unanimously confirmed, without costs, and order of enforcement granted. (See Matter of Union Free School Dist. No. 6 v. New York State Div. of Human Rights, 43 AD 2d 31; and Matter of Board of Educ. of City of New York v. State Div. of Human Rights, 42 A D 2d 854; see, also, Union Free School Dist. No. 6 v. New York State Human Rights Appeal Bd., 43 A D 2d 749.) (Review of determination of State division and order of appeal board finding discrimination.) Present—Witmer, J. P., Moule, -Cardamone, Goldman and Del Vecchio, JJ.